204 S.E.2d 864 (1974)
21 N.C. App. 525
STATE of North Carolina
v.
Tommy Wayne WILLIAMS.
No. 7414SC278.
Court of Appeals of North Carolina.
May 15, 1974.
*865 Atty. Gen. Robert Morgan by Asst. Atty. Gen. Roy A. Giles, Jr., Raleigh, for the State.
W. Paul Pulley, Jr., by Elisabeth S. Petersen, Durham, for defendant appellant.
CAMPBELL, Judge.
The statute G.S. § 14-34.1 under which defendant was indicted reads as follows:

"Discharging firearm into occupied property.Any person who wilfully or wantonly discharges a firearm into or attempts to discharge a firearm into any building, structure, vehicle, aircraft, watercraft, or other conveyance, device, equipment, erection, or enclosure while it is occupied is guilty of a felony punishable as provided in § 14-2."
This statute was enacted for the protection of occupants of the premises, vehicles, and other property described in the statute. A violation is a serious crime. A homicide committed in the perpetration of the felony can result in conviction for murder in the first degree under the felony murder rule of G.S. § 14-17. State v. Tinsley, 283 N.C. 564, 196 S.E.2d 746 (1973); State v. Williams, 284 N.C. 67, 199 S.E.2d 409 (1973).
A person is guilty of the felony created by G.S. § 14-34.1 "if he intentionally, without legal justification or excuse, discharges a firearm into an occupied building with knowledge that the building is then occupied by one or more persons or when he has reasonable grounds to believe that the building might be occupied by one or more persons." State v. Williams, supra. In the instant case the learned trial judge instructed the jury:
"Now for you to find the defendant guilty, you must be satisfied from the evidence and beyond a reasonable doubt of the following: First, that the defendant used a firearm. I instruct you that a pistol, a .38 caliber or thereabouts, is a firearm; second, that he discharged it into a dwelling, a duplex house or apartment; third, that the dwelling was occupied at the time that (the gun was discharged; and fourth, and last, that the defendant acted willfully or wantonly which means that he must have known that one or more persons were in the dwelling or apartment), and if you do not find all of these things and find so from the evidence and beyond a reasonable doubt it would be your duty to return a verdict of not guilty."
The defendant duly excepted to the portion of the charge set out above in parentheses.
Defendant asserts that this instruction equated wilful and wanton conduct with knowledge of occupancy of the building and attempted thereby to condense two separate elements of the crime into one.
We are of the opinion that this exception is well taken; and while we are advertent to the fact that it purports to be from "Pattern Jury Instructions for Criminal Cases in North Carolina," we think it is incorrect and that the correct definition as to what constitutes the offense is the quotation set out above from State v. Williams, supra.
Since the case must be tried again, we will not discuss the other assignments of error.
New trial.
MORRIS and VAUGHN, JJ., concur.